ZANE, C. J.:
This is an appeal by defendant from a judgment for the plaintiff for $50 damages, and for costs. It appears from the evidence in the record that the plaintiff resided in the town of Willard, on defendant’s road; that she purchased a ticket from Hot Springs, Weber county, to Salt Lake City, and return; that, when her train reached the Hot Springs on her return, she did not get off and purchase a ticket to Willard, the cost of which would have been 25 cents; that, after the train had passed the Springs, the conductor demanded her fare, which was 50 cents when paid on the train; that, for this extra quarter, the rule of the company was to give a rebate ticket, which, upon presentation to any ticket agent, entitled the holder to that amount; that the plaintiff was willing to pay the 25 cents, but not 50; that the conductor stopped the train, and told her to get off, which she did; that there was no station where she got off; and that she walked 3-J miles to her home. There is some evidence tending to prove the plaintiff got off because another lady did so. We think, however, that the jury were authorized to find she got off because the conductor ordered her to. We think $50 damages not excessive, under the circumstances. The *215employés of the defendant had no right to pnt the plaintiff off its train, for not paying fare, at a place other than a. passenger station. Nichols v. Railway Co., 7 Utah, 510, 27 Pac. Rep. 693. The judgment of the court below is, affirmed.
BaetCH, J., and Smith, J., concurred.